Schnepp and Moule, JJ.
(dissenting). The Court of Appeals has recently reaffirmed the rule that failure to comply with the time limitations of section 297 of the Executive Law does not alone divest the State Division of Human Rights of jurisdiction (Matter of Sarkisian Bros. v State Div. of Human Rights, 48 NY2d 816). The court stated that the mere passage of time does not indicate substantial prejudice. Delay, however, occasioned by an egregious violation of the time limitations coupled with a showing of actual injury becomes jurisdictional and may justify a grant of prohibition. Here there is a showing of actual prejudice; the Division’s delay resulted in the unavailability of petitioner’s key witness, the very person charged with responsibility for the discriminatory acts. Accordingly, we dissent and vote to affirm the judgment of Special Term which granted prohibition. (Appeal from judgment of Monroe Supreme Court — art 78.) Present — Hancock, Jr., J. P., Schnepp, Callahan, Doerr and Moule, JJ. [95 Misc 2d 260.]